Order filed October 19, 2017.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-17-00809-CV
                                   ____________

                         In the Interest of M.H. and A.H


                    On Appeal from the 506th District Court
                            Grimes County, Texas
                         Trial Court Cause No. 33831


                                     ORDER

      This is an accelerated appeal from a judgment in a in a suit in which the
termination of the parent-child relationship is at issue (“parental termination
case”). The notice of appeal was filed September 15, 2017. The reporter’s record
was due within 10 days after the notice of appeal was filed. See Tex. R. App. P.
35.1(b); 28.4(a)(1). The record has not been filed.

      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is
filed. See Tex. R. Jud. Admin. 6.2(a). The trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed. See Tex. R. App.
P. 35.3(c). The trial court must direct the court reporter to immediately commence
the preparation of the reporter’s record and must arrange for a substitute reporter,
if necessary. See Tex. R. App. P. 28.4(b)(1).

      Because the reporter’s record has not been filed timely in this accelerated
appeal, we issue the following order:

      We order Susan Waldrip, the official court reporter, to file the record in this
appeal on or before October 30, 2017. If Susan Waldrip does not timely file the
record as ordered, the court will issue an order requiring her to appear at a hearing
to show cause why the record has not been timely filed and why she should not be
held in contempt of court for failing to file the record as ordered. Contempt of
court is punishable by a fine and/or confinement in jail.



                                   PER CURIAM